Name: Council Regulation (EEC) No 3769/85 of 20 December 1985 adapting, on account of the accession of Spain and Portugal, Regulation (EEC) No 729/70 as regards the financial framework of the Guidance Section of the European Agricultural Guidance and Guarantee Fund
 Type: Regulation
 Subject Matter: European construction;  Europe; NA
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 362 / 17 COUNCIL REGULATION (EEC) No 3769/85 of 20 December 1985 adapting, on account of the accession of Spain and Portugal, Regulation (EEC) No 729/ 70 as regards the financial framework of the Guidance Section of the European Agricultural Guidance and Guarantee Fund THE COUNCIL OE THE EUROPEAN COMMUNITIES , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 6c ofCouncil Regulation (EEC) No 729/70 of21 April 1970 on the financing of the common agricultural policy (*), as last amended by Regulation (EEC) No 870/ 85 (2 ), fixes the five-yearly financial framework of the total amount of financial assistance which may be charged to the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, for the period 1985 to 1989 ; whereas the said amount was calculated on the basis of the requirements for improving the agricultural structures of the Community of Ten ; Whereas the accession of Spain and Portugal gives rise to additional financial requirements in connection with the structures policy, in particular as a result of the need to comply with certain commitments concerning the improvement of the production , processing and marketing structures for agricultural products in those two countries ; Whereas the said financial framework should therefore be adjusted to meet the increased requirements of activities financed under the EAGGF, Guidance Section; Whereas , pursuant to Article 2 ( 3 ) of the Treaty of Accession of Spain and Portugal , the institutions of the Communities may adopt, before accession , the measures referred to in Article 396 of the Act of Accession , such measures entering into force subject to , and on the date of, the entry into force of the said Treaty, HAS ADOPTED THIS REGULATION: Article 1 In Article 6c of Regulation (EEC) No 129HQ, '5 250' is hereby replaced by '6 350'. Article 2 This Regulation shall enter into force on 1 January 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN (') OJ No L 94 , 28 . 4 . 1970 , p . 13 . ( 2 ) OJ No L 95 , 2 . 4 . 1985 , p . 1 .